Por cuaNto, la demandante apelante en este caso, Pier 3, Inc., ha radicado una solicitud de apelación para ante la Corte de Circuito de Apelaciones de los .Estados Unidos para el Primer Circuito ale-gando como fundamentos para sostener la misma, que la suma real-mente envuelta excede de $5,000, aunque la que se reclama en este caso específico solamente alcanza a $3,608.50, y que la imposición de una contribución ilegal constituye una privación de la propiedad sin el debido procedimiento de ley y por ende una violación a la sección 2 de la Carta Orgánica;
Por Cuanto, el que suscribe ha consultado la cuestión envuelta con el tribunal en pleno, habiéndose celebrado una vista sobre la pro-cedencia del recurso;
Por Cuanto, la impresión del tribunal, robustecida por las citas del apelado, es unánimemente al efecto de que, para aumentar la cuantía envuelta en el litigio, no se pueden ‘agregar reclamaciones fuera de los autos, y además de que la apelante no ha demostrado que el cobro realizado en este pleito sea un cobro ilegal que consti-tuya una violación de la disposición de nuestra Carta Orgánica arriba apuntada;
Por tanto, no ha lugar a admitir el recurso de apelación esta-blecido por la parte demandante para ante la Corte de Circuito de Apelaciones de los Estados Unidos para el Primer Circuito.